DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/08/2021 has been entered. 
Response to Arguments
The applicant argues in the response filed 01/08/21 that prior art Maliarov in view of Rombach and Eggleston does not disclose the folding notches configured to provide a folding crease for folding the base. A new rejection with respect to Brady in view of Rombach has been made below. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8, 9, 12, 14, 15, 21 are rejected under 35 U.S.C. 10,3 as being unpatentable over U.S. Patent Publication 2018/0271645 to Brady in view of U.S. Patent 8,579,972 to Rombach 
As to claims 1, 8, Brady discloses an intraocular lens system, comprising: a base (800, figure 8a), comprising: an annular body (810), an opening (where lens 830 is located, “optionally included”, paragraph 136) extending through the annular body in an axial direction of the annular body, and a recess (860) extending circumferentially about the opening (the recess is extends circumferentially based on tables 870), a pair of diametrically oppose folding notches (a pair of grooves 820) configured to provide a folding crease for folding the base (paragraph 113, 137, grooves 820 will provide for the crease as disclosed in paragraph 113 ); and a lens (“power lens”, paragraph 136), wherein the lens is insertable into and removable from the recess: comprising: a central optic (main lens of the power lens, paragraph 136 ), but is silent about the structure of the first and second tabs of the lens.

As to claims 2-6, Rombach further teaches a central portion of the third arm includes an apex of the third arm (figure 7), the apex being radially-outermost portion of the third arm, each of the first, second, and third arm has at least one linear section (figure 7, the arms can have a linear section), the third arm has a first linear section and a second linear section, the first and second 
As to claims 9, 12, Rombach further teaches the first tab includes a first planar surface and the central optic includes a second planar surface (figure 7, without designation of how the tab and optic “includes” the planar surface, each of the structure can “include” a designated planar surface), the central optic includes a planar surface (figure 7, col. 8 ll. 15-35). 
As to claim 14, Rombach further teaches the first, second, and third arms, and the central optic from a closed ring surrounding an aperture (Figure 7), and wherein a width of the aperture narrows as the first tab moves to the compressed state (col. 8 ll. 15-35). The generic axis that compresses, will be the along the “width”. 
As to claim 15, Brady discloses a method of assembling an intraocular lens system, the method comprising inserting a lens of an intraocular lens system into a recess (860) of a base (800) of the intraocular lens system the lens comprising: a central optic (lens of “power lens” paragraph 137), wherein the base includes an annular body (810), a pair of diametrically opposed folding notches (820) configured to provide a folding crease for folding the base (paragraph 113, 137) and an opening (opening where 830 is located, “optionally ), but is silent about the first and second tabs of the lens and the specific method steps of inserting the tabs into the recess. 
Rombach teaches a similar device having a lens with a central optic (2), a first tab (7) protruding/extending radially away from the central optic, and a second tab (31,32,12, figure 7) protruding/extending radially away from the central optic, wherein the second tab is more resistant to compression in a radial direction than the first tab (col. 8 ll. 15-35), and wherein the first tab includes: a first arm (31) protruding/extending radially away from the central optic, a second arm (32) protruding/extending radially away from the central optic and extending away from the first arm, and a third arm (12) extending from the first arm to the second arm, wherein movement of one or more of the first, second, and third arms results in deformation of the first tab (col. 8 ll. 15-35), one or more of the first, second, and third arms is configured to deform to move the first tab between a compressed state and an extended state, and wherein in the extended state of the first tab, an obtuse angle is formed between the first and seconds arms (col. 8 ll. 15-35, figure 7), and the method steps of inserting one of the first able and second tab into the recess, inserting the other of the first and second tabs into the recess, wherein the other of the first and second tabs is inserted into the recess while the other of the first and second tabs is in the recess (col. 8 ll. 15-35, the tabs are inserted, and Brady does teach a lens will be inserted into the 
As to claim 21, with the device of Brady and Rombach above, Brady discloses the pair of diametrically opposed folding notches is a first pair of diametrically opposed folding notches, and the base further comprises a second pair of diametrically opposed folding notches (another pair of 820, figure 8a).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2018/0271645 to Brady in view of U.S. Patent 8,579,972 to Rombach as applied to claims 1-6, 8, 9, 12, 14, 15, 21 above, and further in view of U.S. Patent 4,092,743 to Kelman.
As to claim 7, Brady as modified by Rombach discloses the device above but is silent about magnitudes of a first and second angle of the first and second sides of the second tab are different.
Kelman discloses a similar device having a second tab (13) having a first side projecting from a first radially-outer surface of the central optic (figure 1,2)m wherein a first angle is formed between the first side and the first radially-outer surface, a second side projecting from a second radially-outer surface of the central optic, wherein a second angle is formed between the second side and the first second -outer surface (figure 1,2), wherein magnitudes of the first and second angle are different (figure 2) for the purpose of using tabs being devoid of .
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2018/0271645 to Brady in view of U.S. Patent 8,579,972 to Rombach as applied to claims 1-6, 8, 9, 12, 14, 15, 21 above, and further in view of U.S. Patent Publication 2013/0066422 to Dworschak.
As to claim 13, Brady as modified by Rombach discloses the device above but is silent about the first arm includes a first hinge portion, the second arm includes a second hinge portion, and the third arm is configured to include a third hinge portion. 
Dworschak discloses a similar device having a first tab with a first, second, third arm (2a,b,c), where the first arm includes a first hinge portion (3), the second arm includes a second hinge portion (4), and the third arm is configured to include a third hinge portion (7), and the first, second, and third hinge portions are configured to bend as the first tab moves between the ted state and compressed states  (figure 1) for the purpose controlling the maximum and minimum bending of the arms of a flexible tab of the lens (paragraph 30). It would have been obvious to one of ordinary skill in the art before the effective filing date to use the first, second, and third hinge portions of Dworschak with the device of .
Claim 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2018/0271645 to Brady in view of U.S. Patent 8,579,972 to Rombach as applied to claims 1-6, 8, 9, 12, 14, 15, 21 above, and further in view of U.S. Patent Publication 2002/0138140 to Hanna.
As to claim 16, 17, 19, 20, Brady as modified by discloses the method above but is silent about the specific method step of inserting one of the first and second tab into the recess, inserting the other of tabs into the recess, inserting the first tab into the recess includes moving the first tab from an extended state to a compressed state by moving the first, second and third arms toward the central optic, to position the first tab such that the first tab enters the recess as the first tab moves from the compressed state to the extended state. Brady does discloses the general step of inserting lens into the recess (paragraph 136,137) as well as the arms of the first tab of Rombach being compressed (figure 7 of Rombach), but not the specific method steps of inserting the tabs into the recess. 
Hanna teaches a similar method including inserting one of the first and second tab into the recess, inserting the other of tabs into the recess (figure 2, 3, 17, paragraph 50, 52 ), inserting the first tab into the recess includes moving the first tab from an extended state to a compressed state by moving the first, second and third arms toward the central optic, to position the first tab such that the first tab enters the recess as the first tab moves from the compressed state to the extended state (figure 2, 3, 17, paragraph 50, 52) for the purpose of using a 
As to claim 18, with the method of Brady as modified by Rombach and Hanna above, Rombach further teaches inserting the first tab includes inserting an apex of the third arm into the recess, the apex of the third arm being at a central portion of the third arm, and the apex being radially-outmost portion of the third arm (figure 7). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent 6,197,059 to Cumming discloses a similar device .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J ORKIN whose telephone number is (571)270-7412.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER J ORKIN/Primary Examiner, Art Unit 3771